Citation Nr: 0736321	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-06 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for L4-5 degenerative 
joint disease with degenerative disc disease, with history of 
sciatica, status post fusion, currently rated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had over 25 years of active duty service ending 
with his retirement in April 1980.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board video conference hearing was held in January 
2006.  The Board previously remanded this case in December 
2006.

By rating decision in December 2004, the RO increased the low 
back disability rating to 20 percent, effective June 1, 2003.  
However, where there is no clearly expressed intent to limit 
the appeal to entitlement to a specified disability rating, 
the RO and Board are required to consider entitlement to all 
available ratings for that condition.  AB v. Brown, 6 
Vet.App. 35, 39 (1993).  The issue therefore remains in 
appellate status. 


FINDINGS OF FACT

1.  Prior to March 19, 2003, the veteran's service-connected 
L4-5 degenerative joint disease with degenerative disc 
disease, with history of sciatica, status post fusion, was 
more approximately productive of moderate limitation of 
motion.  

2.  From March 19, 2003 to June 1, 2003, the veteran's 
service-connected L4-5 degenerative joint disease with 
degenerative disc disease, with history of sciatica, status 
post fusion, was awarded a temporary total rating.

3.  From June 1, 2003, the veteran's service-connected L4-5 
degenerative joint disease with degenerative disc disease, 
with history of sciatica, status post fusion, has been 
manifested by moderate limitation of motion with pain, but 
without severe loss of range of motion of the lumbar spine; 
forward flexion limited to 30 degrees or less; ankylosis; 
severe lumbosacral strain; or incapacitating episodes of at 
least four weeks over the past 12 months.  


CONCLUSIONS OF LAW

1.  Prior to March 19, 2003, the criteria for entitlement to 
a disability evaluation of 20 percent, but no higher, for the 
veteran's service-connected L4-5 degenerative joint disease 
with degenerative disc disease, with history of sciatica, 
status post fusion, had been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, 
Diagnostic Code 5292 (in effect prior to September 23, 2003), 
Diagnostic Codes 5235-5243 (2007).

2.  From June 1, 2003, the criteria for entitlement to a 
disability evaluation in excess of 20 percent for the 
veteran's service-connected L4-5 degenerative joint disease 
with degenerative disc disease, with history of sciatica, 
status post fusion, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, 
Diagnostic Code 5292 (in effect prior to September 23, 2003), 
Diagnostic Codes 5235-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in March 2003 and January 2007 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the January 2007 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 2, to submit any evidence in 
his possession that pertains to his claim.  The Board 
concludes that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in March 2003, which was prior to the 
July 2003 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  The Board 
recognizes that the January 2007 VCAA notice was provided 
after the initial decision.  However, the deficiency in the 
timing of this notice was remedied by readjudication of the 
issue on appeal in an August 2007 supplemental statement of 
the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
        
In the present appeal, the March 2003 and January 2007 VCAA 
letters provided notice of what type of information and 
evidence was needed to substantiate the claim for an 
increased rating.  Further, the January 2007 letter provided 
notice of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal.  Thus, the requirements set forth in Dingess/Hartman 
have been satisfied.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private treatment and hospitalization records, VA treatment 
records and VA examination reports.  The RO has requested 
pertinent medical records from all sources identified by the 
veteran.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The veteran was afforded VA examinations in June 2004 and 
June 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The examination reports obtained contain sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected low back disability 
warrants a higher disability rating.  By way of background, 
the veteran filed his current claim for an increased rating 
on February 28, 2003.  Through various rating decisions, the 
RO continued the veteran's 10 percent rating from February 
28, 2003 to March 18, 2003, and from March 18, 2003 to May 
31, 2003, the veteran was assigned a temporary total rating 
for the convalescence period after low back surgery.  
Further, effective June 1, 2003, the RO assigned a 20 percent 
rating.  The Board notes that the time period assigned for 
the temporary total rating is not on appeal.  In sum, the 
Board must determine whether a rating in excess of 10 percent 
is warranted prior to March 18, 2003, and whether a rating in 
excess of 20 percent is warranted from June 1, 2003.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board notes that prior to the veteran's claim, VA 
promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  Therefore, the 
version of Code 5293 in effect prior to that date is not for 
consideration in this case since the veteran's current claim 
for an increased rating was filed in February 2003. 

Later, during the pendency of the appeal, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.  

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the amendments in its 
December 2004 statement of the case.  Therefore, the Board 
may also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet.App. 384, 392-94 (1993).

Under the previous rating criteria, Diagnostic Code 5289 is 
applicable when there is ankylosis of the lumbar spine.  
Diagnostic Code 5292, limitation of motion of the lumbar 
spine is assigned a 20 percent rating for moderate limitation 
of motion and a 40 percent rating for severe limitation of 
motion.  Under Diagnostic Code 5295 for lumbosacral strain, a 
20 percent rating is in order with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A maximum scheduler rating of 40 percent 
is awarded when disability from lumbosacral strain is severe, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 

Under the new version of the rating criteria, the general 
rating formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; a 30 percent rating is 
warranted for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine; a 40 percent rating is assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine; a 50 percent rating is awarded for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 100 
percent rating is warranted for unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is warranted when there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  A note to this criteria 
provides that an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician. 

Private treatment records showed that in January 2002, the 
veteran sought treatment for radicular pain beginning in his 
back and radiation down to his knee.  The veteran denied 
gross lower extremity weakness as well as bowel or bladder 
dysfunction.  A contemporaneous x-ray demonstrated no 
evidence of scoliosis or rotational abnormalities.  
Examination found no evidence of scoliosis, asymmetry or 
atrophy.  There was a full range of motion of the thoracic 
spine.  Palpation of the thoracic and lumbar spines 
demonstrated no tenderness to percussion.  Examination of the 
lumbar range of motion revealed fingertips approximately four 
inches from the floor with flexion and extension of 
approximately 15 degrees.  Subsequent treatment records 
showed that an EMG was remarkable for bilateral SI 
radiculopathy and left L4 distribution radiculopathy.  A 
series of epidural steroid injections was recommended.  A 
December 2002 MRI showed a large broad based disk bulge at 
the lumbosacral junction causing mass effect on the SI nerve 
roots and possibly impinging the L5 nerve roots within the 
neural foramen, right greater than left; probably ligamentous 
disruption and broad based disk bulging L4-5, causing 
moderate canal stenosis; and moderate canal stenosis L3-4.  

A January 2003 private treatment record showed that the 
veteran was very limited with respect to his activity level.  
Given the extent of the veteran's low back pain, surgery was 
recommended.  Private treatment records showed that the 
veteran underwent the following surgical procedures in March 
2003: anterior L4-5, L5-S1 discectomy and interbody fusion 
with titanium mesh cages; posterior L3 to S1 laminectomy; 
right posterior iliac crest bone cages and pedicle screw 
instrumentation, L3, L4, L5 and S1, with interbody fusion at 
L3-4 and ligation of left iliac vein.  Subsequent, private 
treatment records showed that the ligation of the left iliac 
vein ultimately resulted in a left lower extremity deep 
venous thrombosis.  

The veteran was afforded a VA examination in June 2004 to 
determine the severity of his low back disability post 
surgery.  The veteran indicated that his back pain had gotten 
progressively worse since service until it became extremely 
difficult to walk and he decided to have surgery in 2003.  
The pain in his back prior to surgery was a 10 all the time 
and it was a constant burning pain.  The veteran indicated 
that the pain was localized to his back except for radiation 
to his lower extremities.  After surgery, his pain decreased 
to 4/10.  The veteran did not need any assistive devices at 
this stage.  In the past year, the veteran had not been 
incapacitated and had not been admitted to the hospital for 
any prolonged treatment.  The examiner noted the veteran's 
March 2003 back surgery as well as the subsequent deep vein 
thrombosis of the left leg.  On physical examination, the 
veteran tended to walk with a slight limp favoring his left 
leg.  His spine appeared to be intact.  There was a large 
excision at the base of his back that healed very well.  
There was a well healed, healthy scar, which was about 24 cm 
long x .25 cm wide.  There was no evidence of complication 
and no infections.  It was not tender to pressure or attached 
to deep tissue.  However, on palpation to pressure of the 
paraspinal muscles, the veteran had some muscle spasm and 
tenderness.  There were no deformities of the spine that 
could be observed on clinical examination.  The examiner 
noted that the veteran had pain when he was sitting down, 
getting off the couch and bending down.  Range of motion was 
60 degrees flexion, 20 out of 30 degrees extension, 20 out of 
25 degrees lateral flexion; and 40 degrees rotation.  Prior 
to the surgery, the veteran indicated that he had 75 degrees 
flexion.  Essentially, he had marked reduction in forward 
flexion since surgery and slight reduction in extension and 
lateral flexion with a normal rotation.  The veteran had pain 
with all movements of his back.  The leg raising tests were 
positive on the left side at 75 degrees, and normal on the 
right.  He was able to heal walk and toe walk without much 
problems.  On neurological examination, the veteran's deep 
reflexes of his lower limbs were equal on both sides and 
present 2/4.  Sensory modalities to pain, touch and pinprick 
were intact.  There was no evidence of any neurological 
deficit as a result of the back.  The diagnosis was chronic 
lumbar strain with underlying disc disease status post 
discectomy and laminectomy L3-S1 with marked restriction of 
forward flexion of 60 degrees out of 90 degrees, but with 
tremendous relief of preoperative pain.  No obvious 
neurological sequela at this stage except for positive 
sciatic test on the left side at 75 degrees.   Per DeLuca, 
the examiner found no additional loss of range of motion due 
to pain, weakness, impaired endurance, fatigue, flare-ups or 
incoordination.  

At the January 2006 Board hearing, the veteran and his wife 
testified that the severity of his service-connected low back 
disability had increased since the June 2004 VA examination.  
Moreover, a private October 2006 MRI showed the following: 
status post L3 through SI spinal fusion with wide patent 
thecal sac and neural foramen throughout these levels; only 
minimal disk bulge, posterior and paracentric to the right at 
the lumbosacral junction, but no nerve root impingement; 
moderate to severe spinal stenosis at L2-3 above the fused 
levels due to disk bulge and facet joint hypertrophy, which 
was markedly worse since December 2002; and mild broad-based 
disk bulge and facet joint hypertrophy at L1-2, but no 
significant spinal stenosis or neural foraminal narrowing at 
this level.  

Thus, on remand, the veteran was afforded another VA 
examination in June 2007.  The claims file was reviewed.  The 
veteran complained of pain across the lower back that went 
down to the right lateral anterior thigh and bottom of the 
calf.  The pain also went down the left anterior thigh, but 
not below the knee.  The veteran complained of leg cramps on 
a daily basis.  The veteran did not use a cane or brace.  He 
also denied incapacitating episodes in the past 12 months.  
However, he did report to the emergency room once for severe 
back pain.  He had continuous back pain that required him to 
stay home in bed, but it was not physician prescribed bed 
rest.  The examiner noted that the veteran had surgery in 
March 2003.  There were two repairs of major hemorrhage from 
the left common iliac vein, which was finally ligated.  The 
veteran developed a venous thrombosis of the left leg, which 
was noted postoperatively.  The examiner indicated that a 
contemporaneous x-ray of the lumbosacral spine showed minimal 
scoliosis and post surgical and degenerative changes.  

On physical examination, the back had a well-healed scar that 
measured 19 cm. in the center of the lower back, which was 
white or somewhat hypopigmented, well-healed and nontender.  
Over the paraspinal area, there was another scar that 
measured 8 cm., linear, hypopigmented, well healed and 
nontender.   There was mild scoliosis and  tenderness, but no 
actual spasms.  Active range of motion was 46 degrees 
flexion, with pain at end and some complaint of decreased 
endurance; 15 degrees right and left lateral bending, with 
pain at end; 30 degrees extension, with pain at end; and, 
although unclear, apparently 25 degrees left rotation and 30 
degrees right rotation, with pain at end.  Following 
repetitions, the veteran had painful motion on forward 
flexion at about 35 degrees.  The veteran denied fatigued or 
weakened movement.  All of the other range of motion remained 
the same with pain noted at the end of the range of motion.  
Straight leg raising on the right and left was possible to 
about 30 degrees with pain going down the anterior thigh 
areas.  Sensory examination was intact.  Both knee jerks and 
ankle jerks were equal 1+.  No focal weakness was noted.  
Gait was symmetrical and reciprocal.  The diagnosis was 
lumbosacral spine with chronic lumbar strain with chronic 
pain of moderate severity, limited motion, status post 
diskectomy and laminectomy from L3-S1, well healed scars, x-
ray with scoliosis, post surgical changes, and small 
osteophytes noted at L1-L4.  The examiner noted that the 
veteran had an additional 11 degree loss of flexion due to 
painful motion and impaired endurance following repeated use 
and during acute flare-up.  Otherwise no additional loss of 
range of motion to the other range of motion as above with no 
fatigue, no impaired endurance, and no weakened movement.   

Initially, the Board notes that the July 2004 rating decision 
granted service connection for chronic deep vein thrombosis, 
left leg, and assigned a 10 percent disability rating.  A 
December 2004 rating decision found clear and unmistakable 
error in the July 2004 rating decision with respect to the 
rating assigned and found that a 20 percent rating should 
have been assigned.  The veteran did not initiate an appeal 
to either rating decision.  Thus, the issue of chronic deep 
vein thrombosis of the left leg is not currently in appellate 
status.   

The Board must now determine whether a rating in excess of 10 
percent is warranted for the veteran's low back disability 
prior to March 19, 2003.  Based on the private treatment 
records available during this time period as well as the 
veteran's statements, and resolving all reasonable doubt in 
favor of the veteran, the 
Board finds that the disability picture during this time 
period more nearly approximates a 20 percent rating.  Even 
though the veteran reported at the June 2004 VA examination 
that prior to his surgery, his range of motion was 75 degrees 
flexion, the pain and limitation of activity described 
appears to suggest a more moderate severity in the veteran's 
range of motion pursuant to the old criteria under Diagnostic 
Code 5292.  Importantly, the veteran was in enough pain at 
this time that low back surgery was recommended.  Thus, the 
Board concludes that a 20 percent rating is warranted prior 
to March 19, 2003.  

The Board now turns to whether a rating in excess of 20 
percent for the veteran's service-connected low back 
disability is warranted for the entire appeal period under 
the new criteria for intervertebral disc syndrome and under 
both the new and old criteria for limitation of motion.  

First, there has been no medical evidence showing that the 
veteran has been prescribed bed rest due to incapacitating 
episodes having a total of at least four weeks during the 
past 12 months to warrant a 40 percent rating for 
intervertebral disc syndrome under Diagnostic Code 5243.  In 
fact, both VA examination reports specifically stated that 
there had been no incapacitating episodes over the past 12 
months.  

Further, based on the medical evidence of record, the Board 
finds that when applying the new general rating formula to 
the veteran's low back disability, there is no competent 
medical evidence to warrant a rating in excess of 20 percent.  
There was no objective finding of forward flexion of the 
thoracolumbar spine of 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine to warrant a 40 
percent rating.  The most restrictive range of motion 
documented was at the most recent June 2007 examination, 
which found forward flexion to be 35 degrees with repetition.  
Further, there has been no indication that there was 
ankylosis of the lumbar spine.  

Similarly, under the old criteria, Diagnostic Code 5292 for 
limitation of motion of the lumbar spine, a maximum 40 
percent rating is not warranted because limitation of motion 
has not been found to be severe.  As previously stated, the 
January 2007 VA examination found forward flexion to 35 
degrees.  Moreover, the examiner classified the veteran's 
severity as moderate, which is the criteria for 20 percent.  
Further, Diagnostic Code 5289 under the old criteria for the 
lumbar spine is not applicable in this case because again 
there is no evidence of ankylosis of the lumbar spine.  

The Board acknowledges that the veteran has chronic low back 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra.  Nevertheless, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 20 percent.  

Under the old criteria of Diagnostic Code 5295 for 
lumbosacral strain, there has also been no medical evidence 
of listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of the 
joint space or abnormal mobility on forced motion, which are 
necessary findings to achieve a 40 percent rating under 
Diagnostic Code 5295.  

With respect to neurologic abnormalities, pursuant to Note 
(1) of the general rating formula for disease and injuries of 
the spine, the Board recognizes that the veteran has 
complained of radiation to the lower extremities, that 
treatment records prior to his surgery indicated that the 
veteran had radiculopathy, and that the June 2004 VA 
examination noted positive sciatic test.  However, the June 
2004 VA examination also stated that there was no evidence of 
any neurological deficit as a result of the back.  Further, 
the January 2007 VA examination was silent with respect to 
any neurologic abnormalities associated with the back.  
Sensory tests at both examination were normal.  Moreover, 
both examination reports are silent with respect to any bowel 
or bladder dysfunction.  Thus, the Board finds that a 
separate rating is not warranted for any neurological 
symptoms and the veteran's manifested symptoms associated 
with his low back disability are adequately contemplated in 
the current 20 percent rating. 

Lastly, the Board recognizes that both VA examiners noted the 
veteran's surgical scars from is low back surgery. However, 
neither examiner found that the scars were painful or tender.  
In fact, the scars are considered well-healed.  Thus, a 
separate rating is not warranted for the veteran's surgical 
scars. 

In conclusion, a 20 percent rating is warranted prior to 
March 19, 2003.  However, a preponderance of the evidence is 
against a rating in excess of 20 percent for the veteran's 
service-connected lumbar strain, with degenerative changes, 
L4-5.  As the preponderance of the evidence weighs against 
awarding a rating in excess of 20 percent, the benefit-of-
the-doubt doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b).  Nevertheless, should the veteran's service-
connected disability increase in severity in the future, he 
may always advance a new claim for an increased rating.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

A 20 percent rating, but no higher, is warranted prior to 
March 19, 2003.  To that extent, the appeal is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  

A rating in excess of 20 percent is not warranted from June 
1, 2003.  To that extent, the appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


